Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	 This action is in response to Applicant’s amendments/remarks received on March 23, 2022.
3.	Claims 1 and 3-20 are pending in this application.
4.	Claims 1, 7-9, 12-14 and 18-20 have been amended.
Response to Arguments
5.	Applicant's arguments filed March 23, 2022 have been fully considered but they are not persuasive. 
6.	Applicant contends that the cited references do not teach or suggest: “"to generate stereo pair full spherical images corresponding to a plurality of positions of a display device, based on two or more viewpoint images for each position determined in accordance with the plurality of positions of the display device, wherein the two or more viewpoint images are selected from a plurality of viewpoint images captured at different locations corresponding to the plurality of positions, wherein the circuitry generates portions of the stereo pair full spherical images corresponding to at least one position of the display device indicating a state of looking up or looking down in a direction determined from among a plurality of directions, based on three or more viewpoint images for the at least one position, and wherein each viewpoint image of the three or more viewpoint images is capable of being selected as a left-eye viewpoint image or a right-eye viewpoint image, and the circuitry is further configured to select the left-eye viewpoint image and the right-eye viewpoint image from among the three or more viewpoint images based on the at least one position of the display device indicating the state of looking up or looking down," as recited by amended independent claim 1 (emphasis added)”. 
Examiner respectfully disagrees. Ichiki discloses a method and device for providing omnidirectional and whole height binocular stereoscopic imaging to deliver an entire celestial sphere binocular stereoscopic live video. For example, the goggle 3 is provided with displays 31l and 31r for a left eye and a right eye(display device), and a direction finding means 33 which finds a direction that an observer wearing the goggle see, at least a change of the seeing direction. In the goggle for the entire-celestial-sphere binocular stereoscopic viewing, when the goggle is turned upward without changing its direction in the lateral direction, the cut-out display screens Dlu and Dru move upward. When the goggle is turned downward from the horizontal state, the screens come to the screens Dld and Drd which are deformed to a fan shape in which the lower side expanded in the lateral direction is longer than the upper side. The display means 36 converts the screens Dl and Dr cut out of the equator into appropriate images which correspond to an angle of view and an eyeglass of the goggle so as to display on the displays 31l and 31r. In the goggle for the entire-celestial-sphere binocular stereoscopic viewing which is turned upward or downward, the screens Dlu and Dru or Dld or Drd which are cut out into the wide fan shape are converted into the screens having the same aspect ratio as that of the display screens Dl and Dr on the equator so as to be displayed on the respective displays. . Each of the cameras Ai is provided with a plurality of (two in the drawings) lenses 13 and 14, and photographs an entire-celestial-sphere image centering on a center point between the lenses[See Ichiki: Figs. 1-8, par. 0009-0013, 0025-0027, 0029-0036, 0037-0040, 0041-0045]. 
Therefore, in Ichiki, the images generated in the google screens correspond to viewpoints (from at least still images or video sequences photographed by the plurality of cameras Ai) for each location or position of the plurality of position or locations in the display device. 
Boyce discloses methods and techniques for viewport indication for panoramic video. The portion of decoded video represented by the viewport is determined by the head position of a head mounted display, or through a position selection user interface when viewing on a normal 2D display. The generated viewport for display is based on viewport metadata representing viewport position or spherical rotation orientation may contain three or more parameters, such as longitude, latitude and field of view, pitch, yaw, and roll, or azimuth, elevation, and tilt. Also, Boyce discloses the use of spherical representations. Using a spherical representation allows this signaling to be used for any of a variety of different planar projection formats including e.g. equi-rectangular, cube map, octahedral, truncated square pyramid, etc. In the cube map projection, six cube faces (portions) are arranged into a rectangular frame. FIG. 5 is a diagram of a cube map projection in which a sphere is projected onto six planar faces labeled 0 to 5. Each of the 6 faces is projected onto a part of the sphere. The faces may then be represented on a planar grid. If frame packed stereo video is contained within the video frame, either orientation values may be sent separately for each view, or values for the second view may be derived based on the first view's value, possibly considering any information about the relative position of the second view to the first view. 
Also as shown in Figs. 1 and 2, six cameras 106 are used to capture video. For example, in Fig. 1, at the client, a video decoder 114 receives the video from the server and decodes the compressed bitstream. When only a portion of the decoded video is viewed, a viewport is generated in a viewport module 116 for that selected region. The portion of decoded video to view is determined by a position selector 120 using, for example the head position of a head mounted display or a position selection user interface. The position is sent to the viewport generator that receives the decoded video and provides a suitable video stream to a display 118. The display allows the viewport to be viewed on a normal 2D display. Also, in another example in Fig. 2, at the client, a video decoder 224 receives the video 218 from the server, decodes 224 the compressed bitstream 218 and extracts any SEI messages. A viewport generator module 226 receives the SEI messages with the selected ROI for the video and also a position from a user position selector 230. The viewport generator receives the decoded video and provides a suitable video stream to a display 228. This video stream may be immediately displayed or stored in a buffer or other storage that is in the viewport generator or connected to the viewport generator. At the client end, the viewer can select to follow the recommendation of the content provider to view the suggested viewport of the SEI message or the client can select a viewport using a position selection 230 or other sensors[See Boyce: at least Figs. 1-12, par. 0005, 0021-0025, 0026-0032, 0036, 0053-0057, 0062, 0066-0070, 0077]. 
Accordingly, in Boyce, the client using the head mounted display can at least view the panoramic video stream in accordance to a movement of the client’s head or the head position in a state looking up or looking down or any other state with regards to the client’s head position. For at least one position of the head mounted display, portions of stereo spherical video can be generated based on the six cameras 106 which are considered to be different viewpoints. 
Further on, the Office relied on Yun, from the same field of endeavor, for the teaching of selecting left-eye viewpoint and right-eye viewpoint images for a position or location indicating a state of looking up or looking down by a user in a display. More specifically, Yun discloses a method of displaying an omni-directional stereoscopic image display based on layer projection, the method including: receiving a video segment; obtaining a layer image corresponding to each of multiple layers and metadata applied to each layer by decoding layer-image-video segments included in the video segment; and performing layer projection on the layer image corresponding to each of the multiple layers for a view image of a left viewpoint and a view image of a right viewpoint based on viewpoints determined depending on one or more of translation and rotation of a user(that can include looking up or looking down, also refer to Figure 1). The process of displaying the 360-degree stereoscopic VR video may include; separating the left and right-viewpoints image of the video shown in FIG. 3; and constructing the image in the geometrical shape shown in FIG. 4 according to the projection image format for display. Accordingly, images of the left and right-view regions are output on respective left and right screens of a display (for example, the HMD), and a 360-degree stereoscopic image with an illusion of space in which the user can look around according to the head rotation of the HMD user is provided. Further, in the example shown in FIG. 7, input to the whole system may be expressed by a set P of spatial information points that make up a single video image frame (namely, the image corresponding to the i-th viewpoint) in the i-th scene. The final outputs of the whole system are view images of the left and right viewpoints displayed or represented on a user display (for example, the HMD). [See Yun: at least Figs. 1-4, 6, 7, 11 par. 0014, 0016, 0065, 0071-0072, 0075, 0077, 0106, 0155, 0174].
Accordingly, the Office stands their position that the cited prior art as on record meets with the contended limitations. 
All remaining arguments that are dependent on the aforementioned arguments are therefore deemed unpersuasive.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 3-5, 7-10, 12-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over ICHIKI(US 2018/0184067 A1)(hereinafter Ichiki) in view of Boyce (US 2020/0045286 A1)(hereinafter Boyce) and in further view of YUN et al.(US 2019/0089943 A1)(hereinafter Yun).
Regarding claims 1, 7 and 8, Ichiki discloses an image processing apparatus, an image processing method[See Figs. 1-8, par. 0009-0013, 0025, 0029-0036, 0037-0040, 0041-0045 regarding delivery server 2 receives n photographing screens Bi which n cameras Ai of the camera unit simultaneously photograph and combines them into a set of screens C so as to deliver to the goggles 3, .  . . via the internet 4, as shown in FIG. 3 and  the method for the combining the photographing screens Bi into a set of screens C.] and a non-transitory computer-readable storage medium having embodied thereon an image processing program, which when executed by a computer causes the computer to execute an image processing method[See Figs. 1-8, par. 0009-0013, 0025, 0029-0036, 0037-0040, 0041-0045 regarding reference numeral 2 denotes a computer for delivering image (hereinafter, refer to as "delivery server")…], comprising / the method comprising:
circuitry configured to generate / generating stereo pair full spherical images corresponding to a plurality of positions of a display device, based on two or more viewpoint images for each position determined in accordance with the plurality of positions of the display device [See Figs. 1-8, par. 0009-0013, 0025-0027, 0029-0036, 0037-0040, 0041-0045 regarding The goggle 3 is provided with displays 31l and 31r for a left eye and a right eye(display device), and a direction finding means 33 which finds a direction that an observer wearing the goggle see, at least a change of the seeing direction… In the goggle for the entire-celestial-sphere binocular stereoscopic viewing, when the goggle is turned upward without changing its direction in the lateral direction, the cut-out display screens Dlu and Dru move upward... When the goggle is turned downward from the horizontal state, the screens come to the screens Dld and Drd which are deformed to a fan shape in which the lower side expanded in the lateral direction is longer than the upper side. The display means 36 converts the screens Dl and Dr cut out of the equator into appropriate images which correspond to an angle of view and an eyeglass of the goggle so as to display on the displays 31l and 31r…still images and videos photographed by the respective cameras Ai.  Each of the cameras Ai is provided with a plurality of (two in the drawings) lenses 13 and 14, and photographs an entire-celestial-sphere image centering on a center point between the lenses…(The images generated in the google screens correspond to viewpoints for each location or position of the plurality of positions or locations in the display device)], 
wherein the two or more viewpoint images are selected from a plurality of viewpoint images captured at different locations corresponding to the plurality of positions [See Figs. 1-8, par. 0009-0013, 0025-0027, 0029-0036, 0037-0040, 0041-0045 regarding The goggle 3 is provided with displays 31l and 31r for a left eye and a right eye(display device), and a direction finding means 33 which finds a direction that an observer wearing the goggle see, at least a change of the seeing direction… In the goggle for the entire-celestial-sphere binocular stereoscopic viewing, when the goggle is turned upward without changing its direction in the lateral direction, the cut-out display screens Dlu and Dru move upward, however, the screens cut out when turning the goggle upward expand in the lateral direction as turning upward and form the screens Dlu and Dru which are deformed in a fan shape in which the upper side is wider than the lower side, since the spherical surface is developed to the cylindrical surface. When the goggle is turned downward from the horizontal state, the screens come to the screens Dld and Drd which are deformed to a fan shape in which the lower side expanded in the lateral direction is longer than the upper side. The display means 36 converts the screens Dl and Dr cut out of the equator into appropriate images which correspond to an angle of view and an eyeglass of the goggle so as to display on the displays 31l and 31r… still images and videos photographed by the respective cameras Ai.  Each of the cameras Ai is provided with a plurality of (two in the drawings) lenses 13 and 14, and photographs an entire-celestial-sphere image centering on a center point between the lenses…(The images generated in the google screens correspond to viewpoints(from at least still images or video sequences photographed by the plurality of cameras Ai) for each location or position of the plurality of positions or locations in the display device)].
Ichiki does not explicitly disclose wherein the circuitry generates portions of the stereo pair full spherical images corresponding to at least one position of the display device, based on three or more viewpoint images for the at least one position / and wherein portions of the stereo pair full spherical images correspondinq to at least one position of the display device are generated based on three or more viewpoint images for the at least one position.
However, generating portion of the stereo pair full spherical images corresponding to a position or location of the display device based on three or more viewpoint images was well known in the art at the time of the invention was filed as evident from the teaching of Boyce [See at least Figs. 1-12, par. 0005, 0021-0026, 0032, 0036, 0053-0057, 0062, 0066-0070, 0077 regarding A smaller viewport is selected for display.  The portion of decoded video represented by the viewport is determined by the head position of a head mounted display, or through a position selection user interface when viewing on a normal 2D display. The generated viewport for display is based on viewport metadata representing viewport position or spherical rotation orientation may contain three or more parameters, such as longitude, latitude and field of view, pitch, yaw, and roll, or azimuth, elevation, and tilt…Using a spherical representation allows this signaling to be used for any of a variety of different planar projection formats including e.g. equi-rectangular, cube map, octahedral, truncated square pyramid, etc… In the cube map projection, six cube faces (portions) are arranged into a rectangular frame.  FIG. 5 is a diagram of a cube map projection in which a sphere is projected onto six planar faces labeled 0 to 5.  Each of the 6 faces is projected onto a part of the sphere.  The faces may then be represented on a planar grid… If frame packed stereo video is contained within the video frame, either orientation values may be sent separately for each view, or values for the second view may be derived based on the first view's value, possibly considering any information about the relative position of the second view to the first view…Also as shown in Figs. 1 and 2, six cameras 106 are used to capture video…(For at least one position of the head mounted display, portions of stereo spherical video can be generated based on the six cameras 106 which are considered to be different viewpoints)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ichiki with Boyce teachings by including “wherein the circuitry generates portions of the stereo pair full spherical images corresponding to at least one position of the display device, based on three or more viewpoint images for the at least one position / and wherein portions of the stereo pair full spherical images correspondinq to at least one position of the display device are generated based on three or more viewpoint images for the at least one position” because this combination will have the advantage of providing a method to generate portions of stereo spherical images with respect to a position or location of a display.
Further on, when combined, Ichiki and Boyce teach or suggest wherein the circuitry generates portions of the stereo pair full spherical images corresponding to at least one position of the display device indicating a state of looking up or looking down in a direction determined from among a plurality of directions, based on three or more viewpoint images for the at least one position / and wherein portions of the stereo pair full spherical images correspondinq to at least one position of the display device indicating a state of looking up or looking down in a direction determined from among a plurality of directions are generated based on three or more viewpoint images for the at least one position[See Ichiki: Figs. 1-8, par. 0009-0013, 0025, 0029-0036, 0037-0040, 0041-0045 regarding The goggle 3 is provided with displays 31l and 31r for a left eye and a right eye, and a direction finding means 33 which finds a direction that an observer wearing the goggle see, at least a change of the seeing direction… In the goggle for the entire-celestial-sphere binocular stereoscopic viewing, when the goggle is turned upward without changing its direction in the lateral direction, the cut-out display screens Dlu and Dru move upward, however, the screens cut out when turning the goggle upward expand in the lateral direction as turning upward and form the screens Dlu and Dru which are deformed in a fan shape in which the upper side is wider than the lower side, since the spherical surface is developed to the cylindrical surface. When the goggle is turned downward from the horizontal state, the screens come to the screens Dld and Drd which are deformed to a fan shape in which the lower side expanded in the lateral direction is longer than the upper side. The display means 36 converts the screens Dl and Dr cut out of the equator into appropriate images which correspond to an angle of view and an eyeglass of the goggle so as to display on the displays 31l and 31r…See Boyce: par. 0005 regarding A smaller viewport is selected for display.  The portion of decoded video represented by the viewport is determined by the head position of a head mounted display, or through a position selection user interface when viewing on a normal 2D display.].  
Ichiki and Boyce do not explicitly disclose wherein each viewpoint image of the three or more viewpoint images is capable of being selected as a left-eye viewpoint image or a right-eye viewpoint image, and the circuitry is further configured to select the left-eve viewpoint image and the right-eve viewpoint image from among the three or more viewpoint images based on the at least one position of the display device indicating the state of looking up or looking down.
However, selecting left-eye viewpoint and right-eye viewpoint images for a position or location indicating a state of looking up or looking down by a user in a display such as a head-up display was well known in the art at the time of the invention was filed as evident from the teaching of Yun [See at least Figs. 1-4, 6, 7, 11 par. 0014, 0016, 0065, 0071-0072, 0075, 0077, 0094-0097, 0106, 0155, 0174 regarding method of displaying an omni-directional stereoscopic image display based on layer projection, the method including: receiving a video segment; obtaining a layer image corresponding to each of multiple layers and metadata applied to each layer by decoding layer-image-video segments included in the video segment; and performing layer projection on the layer image corresponding to each of the multiple layers for a view image of a left viewpoint and a view image of a right viewpoint based on viewpoints determined depending on one or more of translation and rotation of a user(that can include looking up or looking down)… images of the left and right-view regions are output on respective left and right screens of a display (for example, the HMD), and a 360-degree stereoscopic image with an illusion of space in which the user can look around according to the head rotation of the HMD user is provided.)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ichiki and Boyce with Yun teachings by including “wherein each viewpoint image of the three or more viewpoint images is capable of being selected as a left-eye viewpoint image or a right-eye viewpoint image, and the circuitry is further configured to select the left-eve viewpoint image and the right-eve viewpoint image from among the three or more viewpoint images based on the at least one position of the display device indicating the state of looking up or looking down” because this combination will have the advantage of providing a method and apparatus for effectively and efficiently providing an omni-directional stereoscopic images[See Yun: at least Figs. 1-4, 6, 7, 11 par. 0006, 0014, 0016, 0065, 0071-0072, 0075, 0094-0097, 0106, 0155, 0174].

Regarding claims 9, 12 and 13, Ichiki discloses an image processing apparatus, an image processing method [See Figs. 1-8, par. 0009-0013, 0025, 0029-0036, 0037-0040, 0041-0045 regarding delivery server 2 receives n photographing screens Bi which n cameras Ai of the camera unit simultaneously photograph and combines them into a set of screens C so as to deliver to the goggles 3, .  . . via the internet 4, as shown in FIG. 3 and the method for the combining the photographing screens Bi into a set of screens C.] and a non-transitory computer-readable storage medium having embodied thereon an image processing program, which when executed by a computer causes the computer to execute an image processing method[See Figs. 1-8, par. 0009-0013, 0025, 0029-0036, 0037-0040, 0041-0045 regarding reference numeral 2 denotes a computer for delivering image (hereinafter, refer to as "delivery server")…] comprising / the method comprising: 
a position acquisition unit configured to acquire / acquiring a position of a display device[See Figs. 1-8, par. 0009-0013, 0025-0027, 0029-0036, 0037-0040, 0041-0045 regarding The observation device 3 receiving a pair of screens C via the internet 4 is provided with a receiving means 32 of the image, two displays 31l and 31r for displaying the images for the left eye and the right eye, a direction finding means 33 which finds a direction to which the goggle turns (the lateral direction and the height direction in the case of receiving the entire-celestial-sphere image, and at least the lateral direction in the case of receiving the omnidirectional image), a screen selecting means 34 which selects the screen for the left eye and the right eye from a pair of screens C in correspondence to the direction which the direction finding means 33 finds, a screen cut-out means 35 which cuts out the display screens Dl and Dr for the left eye and the right eye from the selected screens 3Bi and Bi ± 1, and a display means 36 which displays on the display the screen which is cut out…(Thus a position of the observation device 3(googles) is acquired)]; 
an image determination unit configured to determine / determining at least one stereo pair full spherical image from a plurality of stereo pair full spherical images generated from a plurality of viewpoint images captured at different locations corresponding to the acquired position of the display device, based on a plurality of positions of the display device [See Figs. 1-8, par. 0009-0013, 0025-0027, 0029-0036, 0037-0040, 0041-0045 regarding still images and videos photographed by the respective cameras Ai are sent to the delivery server 2 by cables 12 which are connected to the respective cameras.  Each of the cameras Ai is provided with a plurality of (two in the drawings) lenses 13 and 14, and photographs an entire-celestial-sphere image centering on a center point between the lenses… The delivery server 2 receives n photographing screens Bi which n cameras Ai of the camera unit simultaneously photograph and combines them into a set of screens C so as to deliver to the goggles 3, .  . . via the internet 4, as shown in FIG. 3... …(The images generated in the google screens correspond to viewpoints(from at least still images or video sequences photographed by the plurality of cameras Ai) for each location or position of the plurality of positions or locations in the display device)]; and 
an image generation unit configured to generate / generating a display image to be displayed on the display device based on the determined stereo pair full spherical image [See Figs. 1-8, par. 0009-0013, 0025, 0029-0036, 0037-0040, 0041-0045 regarding In the goggle for the entire-celestial-sphere binocular stereoscopic viewing, when the goggle is turned upward without changing its direction in the lateral direction, the cut-out display screens Dlu and Dru move upward... When the goggle is turned downward from the horizontal state, the screens come to the screens Dld and Drd which are deformed to a fan shape in which the lower side expanded in the lateral direction is longer than the upper side. The display means 36 converts the screens Dl and Dr cut out of the equator into appropriate images which correspond to an angle of view and an eyeglass of the goggle so as to display on the displays 31l and 31r…], wherein the position acquisition unit, the image determination unit, and the image generation unit are each implemented via at least one processor[See Figs. 1-8, par. 0009-0013, 0025, 0029-0036, 0037-0040, 0041-0045 regarding reference numeral 2 denotes a computer for delivering image (hereinafter, refer to as "delivery server")…].
Ichiki does not explicitly disclose wherein portions of the plurality of stereo pair full spherical images correspondinq to at least one position of the display device are generated based on three or more viewpoint images for the at least one position.
However, generating portion of the stereo pair full spherical images corresponding to a position or location of the display device based on three or more viewpoint images was well known in the art at the time of the invention was filed as evident from the teaching of Boyce [See at least Figs. 1-12, par. 0005, 0021-0026, 0032, 0036, 0053-0057, 0062, 0066-0070, 0077 regarding A smaller viewport is selected for display.  The portion of decoded video represented by the viewport is determined by the head position of a head mounted display, or through a position selection user interface when viewing on a normal 2D display. The generated viewport for display is based on viewport metadata representing viewport position or spherical rotation orientation may contain three or more parameters, such as longitude, latitude and field of view, pitch, yaw, and roll, or azimuth, elevation, and tilt…Using a spherical representation allows this signaling to be used for any of a variety of different planar projection formats including e.g. equi-rectangular, cube map, octahedral, truncated square pyramid, etc… In the cube map projection, six cube faces (portions) are arranged into a rectangular frame.  FIG. 5 is a diagram of a cube map projection in which a sphere is projected onto six planar faces labeled 0 to 5.  Each of the 6 faces is projected onto a part of the sphere.  The faces may then be represented on a planar grid… If frame packed stereo video is contained within the video frame, either orientation values may be sent separately for each view, or values for the second view may be derived based on the first view's value, possibly considering any information about the relative position of the second view to the first view…Also as shown in Figs. 1 and 2, six cameras 106 are used to capture video…(For at least one position of the head mounted display, portions of stereo spherical video can be generated based on the six cameras 106 which are considered to be different viewpoints)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ichiki with Boyce teachings by including “wherein portions of the plurality of stereo pair full spherical images correspondinq to at least one position of the display device are generated based on three or more viewpoint images for the at least one position” because this combination will have the advantage of providing a method to generate portions of stereo spherical images with respect to a position or location of a display.
Further on, when combined, Ichiki and Boyce teach or suggest wherein portions of the plurality of stereo pair full spherical images correspondinq to at least one position of the display device indicating a state of looking up or looking down in a direction determined from among a plurality of directions are generated based on three or more viewpoint images for the at least one position [See Ichiki: Figs. 1-8, par. 0009-0013, 0025, 0029-0036, 0037-0040, 0041-0045 regarding The goggle 3 is provided with displays 31l and 31r for a left eye and a right eye, and a direction finding means 33 which finds a direction that an observer wearing the goggle see, at least a change of the seeing direction… In the goggle for the entire-celestial-sphere binocular stereoscopic viewing, when the goggle is turned upward without changing its direction in the lateral direction, the cut-out display screens Dlu and Dru move upward, however, the screens cut out when turning the goggle upward expand in the lateral direction as turning upward and form the screens Dlu and Dru which are deformed in a fan shape in which the upper side is wider than the lower side, since the spherical surface is developed to the cylindrical surface. When the goggle is turned downward from the horizontal state, the screens come to the screens Dld and Drd which are deformed to a fan shape in which the lower side expanded in the lateral direction is longer than the upper side. The display means 36 converts the screens Dl and Dr cut out of the equator into appropriate images which correspond to an angle of view and an eyeglass of the goggle so as to display on the displays 31l and 31r…See Boyce: par. 0005 regarding A smaller viewport is selected for display.  The portion of decoded video represented by the viewport is determined by the head position of a head mounted display, or through a position selection user interface when viewing on a normal 2D display.].
Ichiki and Boyce do not explicitly disclose wherein each viewpoint image of the three or more viewpoint images is capable of being selected as a left-eye viewpoint image or a right-eye viewpoint image, and the circuitry is further configured to select the left-eve viewpoint image and the right-eve viewpoint image from among the three or more viewpoint images based on the at least one position of the display device indicating the state of looking up or looking down.
However, selecting left-eye viewpoint and right-eye viewpoint images for a position or location indicating a state of looking up or looking down by a user in a display such as a head-up display was well known in the art at the time of the invention was filed as evident from the teaching of Yun [See at least Figs. 1-4, 6, 7, 11 par. 0014, 0016, 0065, 0071-0072, 0075, 0077, 0094-0097, 0106, 0155, 0174 regarding method of displaying an omni-directional stereoscopic image display based on layer projection, the method including: receiving a video segment; obtaining a layer image corresponding to each of multiple layers and metadata applied to each layer by decoding layer-image-video segments included in the video segment; and performing layer projection on the layer image corresponding to each of the multiple layers for a view image of a left viewpoint and a view image of a right viewpoint based on viewpoints determined depending on one or more of translation and rotation of a user(that can include looking up or looking down)… images of the left and right-view regions are output on respective left and right screens of a display (for example, the HMD), and a 360-degree stereoscopic image with an illusion of space in which the user can look around according to the head rotation of the HMD user is provided.)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ichiki and Boyce with Yun teachings by including “wherein each viewpoint image of the three or more viewpoint images is capable of being selected as a left-eye viewpoint image or a right-eye viewpoint image, and the circuitry is further configured to select the left-eve viewpoint image and the right-eve viewpoint image from among the three or more viewpoint images based on the at least one position of the display device indicating the state of looking up or looking down” because this combination will have the advantage of providing a method and apparatus for effectively and efficiently providing an omni-directional stereoscopic images[See Yun: at least Figs. 1-4, 6, 7, 11 par. 0006, 0014, 0016, 0065, 0071-0072, 0075, 0094-0097, 0106, 0155, 0174].

Regarding claims 14, 18 and 19, Ichiki discloses an image processing apparatus, an image processing method [See Figs. 1-8, par. 0009-0013, 0025, 0029-0036, 0037-0040, 0041-0045 regarding delivery server 2 receives n photographing screens Bi which n cameras Ai of the camera unit simultaneously photograph and combines them into a set of screens C so as to deliver to the goggles 3, .  . . via the internet 4, as shown in FIG. 3 and the method for the combining the photographing screens Bi into a set of screens C.]  and a non-transitory computer-readable storage medium having embodied thereon an image processing program, which when executed by a computer causes the computer to execute an image processing method [See Figs. 1-8, par. 0009-0013, 0025, 0029-0036, 0037-0040, 0041-0045 regarding reference numeral 2 denotes a computer for delivering image (hereinafter, refer to as "delivery server")…], comprising / the method comprising:
circuitry configured to cause a display device to display as a display image / displaying on a display device as a display image at least one stereo pair full spherical image determined based on a position of the display device, from a plurality of stereo pair full spherical images generated according to a plurality of positions of the display device [See Figs. 1-8, par. 0009-0013, 0025-0027, 0029-0036, 0037-0040, 0041-0045 regarding In the goggle for the entire-celestial-sphere binocular stereoscopic viewing, when the goggle is turned upward without changing its direction in the lateral direction, the cut-out display screens Dlu and Dru move upward... When the goggle is turned downward from the horizontal state, the screens come to the screens Dld and Drd which are deformed to a fan shape in which the lower side expanded in the lateral direction is longer than the upper side. The display means 36 converts the screens Dl and Dr cut out of the equator into appropriate images which correspond to an angle of view and an eyeglass of the goggle so as to display on the displays 31l and 31r…], based on two or more viewpoint images selected from a plurality of viewpoint images captured at different locations [See Figs. 1-8, par. 0009-0013, 0025-0027, 0029-0036, 0037-0040, 0041-0045 regarding  still images and videos photographed by the respective cameras Ai.  Each of the cameras Ai is provided with a plurality of (two in the drawings) lenses 13 and 14, and photographs an entire-celestial-sphere image centering on a center point between the lenses…(The images generated in the google screens correspond to viewpoints(from at least still images or video sequences photographed by the plurality of cameras Ai) for each location or position of the plurality of positions or locations in the display device)].  
Ichiki does not explicitly disclose wherein portions of the plurality of stereo pair full spherical images correspondinq to at least one position of the display device are generated based on three or more viewpoint images for the at least one position.
However, generating portion of the stereo pair full spherical images corresponding to a position or location of the display device based on three or more viewpoint images was well known in the art at the time of the invention was filed as evident from the teaching of Boyce [See at least Figs. 1-12, par. 0005, 0021-0026, 0032, 0036, 0053-0057, 0062, 0066-0070, 0077 regarding A smaller viewport is selected for display.  The portion of decoded video represented by the viewport is determined by the head position of a head mounted display, or through a position selection user interface when viewing on a normal 2D display. The generated viewport for display is based on viewport metadata representing viewport position or spherical rotation orientation may contain three or more parameters, such as longitude, latitude and field of view, pitch, yaw, and roll, or azimuth, elevation, and tilt…Using a spherical representation allows this signaling to be used for any of a variety of different planar projection formats including e.g. equi-rectangular, cube map, octahedral, truncated square pyramid, etc… In the cube map projection, six cube faces (portions) are arranged into a rectangular frame.  FIG. 5 is a diagram of a cube map projection in which a sphere is projected onto six planar faces labeled 0 to 5.  Each of the 6 faces is projected onto a part of the sphere.  The faces may then be represented on a planar grid… If frame packed stereo video is contained within the video frame, either orientation values may be sent separately for each view, or values for the second view may be derived based on the first view's value, possibly considering any information about the relative position of the second view to the first view…Also as shown in Figs. 1 and 2, six cameras 106 are used to capture video…(For at least one position of the head mounted display, portions of stereo spherical video can be generated based on the six cameras 106 which are considered to be different viewpoints)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ichiki with Boyce teachings by including “wherein portions of the plurality of stereo pair full spherical images correspondinq to at least one position of the display device are generated based on three or more viewpoint images for the at least one position” because this combination will have the advantage of providing a method to generate portions of stereo spherical images with respect to a position or location of a display.
Further on, when combined, Ichiki and Boyce teach or suggest wherein portions of the plurality of stereo pair full spherical images correspondinq to at least one position of the display device indicating a state of looking up or looking down in a direction determined from among a plurality of directions are generated based on three or more viewpoint images for the at least one position [See Ichiki: Figs. 1-8, par. 0009-0013, 0025, 0029-0036, 0037-0040, 0041-0045 regarding The goggle 3 is provided with displays 31l and 31r for a left eye and a right eye, and a direction finding means 33 which finds a direction that an observer wearing the goggle see, at least a change of the seeing direction… In the goggle for the entire-celestial-sphere binocular stereoscopic viewing, when the goggle is turned upward without changing its direction in the lateral direction, the cut-out display screens Dlu and Dru move upward, however, the screens cut out when turning the goggle upward expand in the lateral direction as turning upward and form the screens Dlu and Dru which are deformed in a fan shape in which the upper side is wider than the lower side, since the spherical surface is developed to the cylindrical surface. When the goggle is turned downward from the horizontal state, the screens come to the screens Dld and Drd which are deformed to a fan shape in which the lower side expanded in the lateral direction is longer than the upper side. The display means 36 converts the screens Dl and Dr cut out of the equator into appropriate images which correspond to an angle of view and an eyeglass of the goggle so as to display on the displays 31l and 31r…See Boyce: par. 0005 regarding A smaller viewport is selected for display.  The portion of decoded video represented by the viewport is determined by the head position of a head mounted display, or through a position selection user interface when viewing on a normal 2D display.].  
Ichiki and Boyce do not explicitly disclose wherein each viewpoint image of the three or more viewpoint images is capable of being selected as a left-eye viewpoint image or a right-eye viewpoint image, and the circuitry is further configured to select the left-eye viewpoint image and the right-eye -8-Patent Application No. 16/966,658 Reply to Non-Final Office Action of December 23, 2021 viewpoint image from among the three or more viewpoint images based on the at least one position of the display device indicating the state of looking up or looking down/ wherein each viewpoint image of the three or more viewpoint images is capable of being selected as a left-eye viewpoint image or a right-eye viewpoint image, and the circuitry is further configured to select the left-eve viewpoint image and the right-eve viewpoint image from among the three or more viewpoint images based on the at least one position of the display device indicating the state of looking up or looking down.
However, selecting left-eye viewpoint and right-eye viewpoint images for a position or location indicating a state of looking up or looking down by a user in a display such as a head-up display was well known in the art at the time of the invention was filed as evident from the teaching of Yun [See at least Figs. 1-4, 6, 7, 11 par. 0014, 0016, 0065, 0071-0072, 0075, 0077, 0094-0097, 0106, 0155, 0174 regarding method of displaying an omni-directional stereoscopic image display based on layer projection, the method including: receiving a video segment; obtaining a layer image corresponding to each of multiple layers and metadata applied to each layer by decoding layer-image-video segments included in the video segment; and performing layer projection on the layer image corresponding to each of the multiple layers for a view image of a left viewpoint and a view image of a right viewpoint based on viewpoints determined depending on one or more of translation and rotation of a user(that can include looking up or looking down)… images of the left and right-view regions are output on respective left and right screens of a display (for example, the HMD), and a 360-degree stereoscopic image with an illusion of space in which the user can look around according to the head rotation of the HMD user is provided.)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ichiki and Boyce with Yun teachings by including “wherein each viewpoint image of the three or more viewpoint images is capable of being selected as a left-eye viewpoint image or a right-eye viewpoint image, and the circuitry is further configured to select the left-eye viewpoint image and the right-eye -8-Patent Application No. 16/966,658 Reply to Non-Final Office Action of December 23, 2021 viewpoint image from among the three or more viewpoint images based on the at least one position of the display device indicating the state of looking up or looking down/ wherein each viewpoint image of the three or more viewpoint images is capable of being selected as a left-eye viewpoint image or a right-eye viewpoint image, and the circuitry is further configured to select the left-eve viewpoint image and the right-eve viewpoint image from among the three or more viewpoint images based on the at least one position of the display device indicating the state of looking up or looking down” because this combination will have the advantage of providing a method and apparatus for effectively and efficiently providing an omni-directional stereoscopic images[See Yun: at least Figs. 1-4, 6, 7, 11 par. 0006, 0014, 0016, 0065, 0071-0072, 0075, 0094-0097, 0106, 0155, 0174].
Regarding claim 3, Ichiki, Boyce and Yun teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Further, on, Ichiki discloses wherein the plurality of positions includes states in which the display device is at least tilted[See Figs. 1-8, par. 0009-0013, 0025, 0029-0036, 0037-0040, 0041-0045 regarding The goggle 3 is provided with displays 31l and 31r for a left eye and a right eye, and a direction finding means 33 which finds a direction that an observer wearing the goggle see, at least a change of the seeing direction… In the goggle for the entire-celestial-sphere binocular stereoscopic viewing, when the goggle is turned upward without changing its direction in the lateral direction, the cut-out display screens Dlu and Dru move upward... When the goggle is turned downward from the horizontal state, the screens come to the screens Dld and Drd which are deformed to a fan shape in which the lower side expanded in the lateral direction is longer than the upper side. The display means 36 converts the screens Dl and Dr cut out of the equator into appropriate images which correspond to an angle of view and an eyeglass of the goggle so as to display on the displays 31l and 31r…Also  FIG. 8 is a view showing how the direction of the goggle and the selected state of the photographing screens Bi (i=1 to 6) are, in the case of six cameras...].  
Regarding claims 4 and 16, Ichiki, Boyce and Yun teach all the limitations of claims 1 and 14, and are analyzed as previously discussed with respect to those claims.  Further on, Ichiki discloses wherein the stereo pair full spherical images comprise a plurality of full spherical images corresponding to the plurality of positions[See Figs. 1-8, par. 0009-0013, 0025-0027, 0029-0036, 0037-0040, 0041-0045 regarding still images and videos photographed by the respective cameras Ai are sent to the delivery server 2 by cables 12 which are connected to the respective cameras.  Each of the cameras Ai is provided with a plurality of (two in the drawings) lenses 13 and 14, and photographs an entire-celestial-sphere image centering on a center point between the lenses.  A plurality of cameras Ai are installed to the holder 11 in such a manner that the entire-celestial-sphere images for the right eye and the left eye on which the adjacent cameras and the holder are not captured can be obtained from a plurality of images on which the adjacent cameras and the holder are captured.].  
Regarding claims 5 and 17,  Ichiki, Boyce and Yun teach all the limitations of claims 1 and 14, and are analyzed as previously discussed with respect to those claims.  Further on, Ichiki discloses wherein the stereo pair full spherical images comprise partial images showing a part of a full sphere[See Figs. 1-8, par. 0009-0013, 0025-0027, 0029-0036, 0037-0040, 0041-0045 regarding The cameral unit 1 is structured, as shown in FIG. 2 in an enlarged manner, such that n (six in the drawing) entire-celestial-sphere cameras Ai (i=1 to n) are radially attached to a holder 11, and the holder 11 in FIG. 2 is attached to an upper end of a support post 15.   Each of the cameras Ai is provided with a plurality of (two in the drawings) lenses 13 and 14, and photographs an entire-celestial-sphere image centering on a center point between the lenses…(It is understood that each camera that is provided with a plurality of lenses 13 and 14 and configured to capture partial images showing an area or part of the full sphere)].  
Regarding claim 10,  Ichiki, Boyce and Yun teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Further on, Boyce teaches or suggests wherein the position of the display device is defined by rotation information (Yaw, Pitch, and Roll) of the display device [See at least Figs. 1-12, par. 0005, 0021-0026, 0032, 0036, 0053-0057, 0062, 0066-0070, 0077 regarding A smaller viewport is selected for display.  The portion of decoded video represented by the viewport is determined by the head position of a head mounted display, or through a position selection user interface when viewing on a normal 2D display. The generated viewport for display is based on viewport metadata representing viewport position or spherical rotation orientation may contain three or more parameters, such as longitude, latitude and field of view, pitch, yaw, and roll, or azimuth, elevation, and tilt…].  
Regarding claim 20, Ichiki, Boyce and Yun teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Yun teaches wherein a combination of the left-eye viewpoint image and the right-eye viewpoint image is selected from among the three or more viewpoint images for the at least one position indicating the state of looking up or looking down based on the direction in which the state of looking up or looking down is indicated[See Yun: at least Figs. 1-4, 6, 7, 11 par. 0014, 0016, 0065, 0071-0072, 0075, 0077, 0094-0097, 0106, 0155, 0174 regarding method of displaying an omni-directional stereoscopic image display based on layer projection, the method including: receiving a video segment; obtaining a layer image corresponding to each of multiple layers and metadata applied to each layer by decoding layer-image-video segments included in the video segment; and performing layer projection on the layer image corresponding to each of the multiple layers for a view image of a left viewpoint and a view image of a right viewpoint based on viewpoints determined depending on one or more of translation and rotation of a user(that can include looking up or looking down)… images of the left and right-view regions are output on respective left and right screens of a display (for example, the HMD), and a 360-degree stereoscopic image with an illusion of space in which the user can look around according to the head rotation of the HMD user is provided.)].

10.	Claims 6, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable ICHIKI(US 2018/0184067 A1)(hereinafter Ichiki) in view of Boyce (US 2020/0045286 A1)(hereinafter Boyce) in further view of YUN et al.(US 2019/0089943 A1)(hereinafter Yun) and in further view of JUNG et al.(US 2020/0388002 A1)(hereinafter Jung).
Regarding claim 6, Ichiki, Boyce and Yun teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. 
Ichiki, Boyce and Yun do not explicitly disclose  wherein the two or more viewpoint images are determined by referring to a table in which each position is associated with the locations in advance.  
	However, providing a table to associate the viewpoint images with positions on a display was well known in the art at the time of the invention was filed as evident from the teaching of Jung[See at least Figs. 9 and 10, par. 0160, 0207- 0212,0250-0251 regarding an input frame 101 includes a plurality of image areas (image areas 1 to 10).  It is assumed that the plurality of image areas match a plurality of transmission channels (channel 1 to channel 10 of the display, that can be interpreted as locations or positions in the display), respectively.  According to an embodiment, the first image processing device 400 at the transmitting end may carry image area 1 on channel 1, image area 2 on channel 2, image area 3 on channel 3, image area 4 on channel 4, image area 5 on channel 5, image area 6 on channel 6, image area 7 on channel 7, image area 8 on channel 8, image area 9 on channel 9, and image area 10 on channel 10 to transmit the image areas to the second image processing device 500(that can be a head mounted display) of the receiving end… Here, a mapping relation between the plurality of image areas and the plurality of transmission channels may be preset and pre-stored in the storage unit 410…For example, a table 90 of FIG. 9 includes matching information between the plurality of image areas and the plurality of transmission channels…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ichiki, Boyce and Yun with Jung teachings by including “wherein the two or more viewpoint images are determined by referring to a table in which each position is associated with the locations in advance” because this combination will have the advantage of providing a table for associating information in  the omni-directional image processing[See Jung: at least Figs. 9 and 10, par. 0160, 0207- 0212,0250-0251].
Regarding claims 11 and 15, Ichiki, Boyce and Yun teach all the limitations of claims 9 and 13, and are analyzed as previously discussed with respect to those claims.
Ichiki, Boyce and Yun do not explicitly disclose wherein the image generation unit generates a composite image as the display image from two or more of the stereo pair full spherical images corresponding to predefined positions of the display device / wherein the image processing apparatus causes the display device to display as the display image an image into which two or more of the stereo pair full spherical images corresponding to predefined positions of the display device are composited, in a case where the position of the display device is a position other than the predefined positions.  
However, displaying a composite or combined image from two or more images corresponding to different positions was well known in the art at the time of the invention was filed as evident from the teaching of Jung[See at least Figs. 9-19B, par. 0160, 0207- 0212, 0218-0220, 0224, 0226, 0241-0244, 0246-0251 regarding for example, Referring to FIG. 13, the center location of a viewing angle of a user 10 is on a point 131 at which faces 1, 4, 5, and 8 of a regular octahedron 132 meet each other.  Accordingly, the viewing angle of the user 10 reaches faces 1, 4, 5, and 8 of a regular octahedron 132.  In this case, the processor 430 may determine that a plurality of image areas corresponding to viewing angle information of the user are faces 1, 4, 5, and 8 of a regular octahedron 132.  Further, the processor 430 may transmit faces 1, 4, 5, and 8 of a regular octahedron 132 and the images through transmission channels (channels 1, 4, 5, and 8) that match faces 1, 4, 5, and 8 of a regular octahedron 132… FIGS. 18A and 18B illustrates a method of processing a plurality of image areas. Referring to FIG. 18A, the center of the line of sight of a user 20 faces a point 181-1.  Here, it is assumed that faces of a regular icosahedron 181 which the line of sight of the user 20 reaches are a, f, b, h, o, p, g, q, i, and r. It is assumed that faces corresponding to the center of the line of sight of the user 20 are g and q and faces corresponding to a relatively long distance from the center of the line of sight are a, b, o, f, h, i, p, and r. In this case, the processor 430 may process image areas g and q in an input frame 182 with a high resolution, a high bit rate, or a high FPS.  Further, the processor 430 may process image areas a, b, o, f, h, i, p, and r with a low resolution, a low bit rate, or a low FPS through channels 1, 2, 6, and 8…(Thus, a composed image is processed based on the predefined positions of the display and the arbitrary display position where the user is facing)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Ichiki, Boyce and Yun with Jung teachings by including “wherein the image generation unit generates a composite image as the display image from two or more of the stereo pair full spherical images corresponding to predefined positions of the display device / wherein the image processing apparatus causes the display device to display as the display image an image into which two or more of the stereo pair full spherical images corresponding to predefined positions of the display device are composited, in a case where the position of the display device is a position other than the predefined positions” because this combination will have the advantage of improving omni-directional image rendering[See Jung: at least Figs. 9-19B, par. 0160, 0207- 0212, 0218-0220, 0224, 0226, 0241-0244, 0246-0251].
	
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482   


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482